Appellant filed this record in the Court of Civil Appeals on July 6, 1935, and having received notice in due time of the date of the submission of this cause on the merits, failed to prepare and file his brief in the Court of Civil Appeals within the statutory time. The cause was set for submission for April 3, 1936, and on March 16, 1936, appellant tendered counsel for appellees a copy of his brief and tendered four copies to the clerk of the Court of Civil Appeals, together with a motion advising the Court of Civil Appeals of these facts and asking leave of the court to be permitted to file his brief. The reason given for a failure to sooner brief the cause and file the brief as required by law in the Court of Civil Appeals is as follows:
"That on account of necessary absence from their offices and domiciles, the attorneys for appellant could not prepare and file said briefs at an earlier date."
This motion is signed by three attorneys.
Appellees strenuously resist the motion and assert that under the circumstances they have not had time since being presented with appellant's brief to properly brief the same. We find that the brief covers 41 typewritten pages, in which are presented twelve assignments of error.
We do not believe that appellant has given any good reason for not having briefed the case sooner and tendered same for filing.
The motion for leave to file brief is overruled. *Page 587